Title: To George Washington from Henry Laurens, 4 November 1777
From: Laurens, Henry
To: Washington, George



Sir—
York Town [Pa.] 4th Novemr 1777

I have in charge from Congress to transmit to your Excellency the inclosed Resolution of the 20th Ult: relative to the Conduct of Major General Sullivan in the late expedition to Staten Island—which will be made public here as soon as a printing press can be set to work this is expected to be in a few days.
I likewise inclose a Certifieed minute from the Journal of Congress shewing Your Excellency the Authority under which I have the honour of addressing you. I am with the most perfect Esteem & Respect sir Your Excellency’s Most obedient & most humble servant

H.L.

